Exhibit 10.1

Quad/Graphics, Inc.

N61 W23044 Harry’s Way

Sussex, Wisconsin 53089-3995

Via Electronic Mail and FedEx

 

  

July 22, 2019

LSC Communications, Inc.

191 N. Wacker Drive, Suite 1400

Chicago, Illinois 60606

Attention: Suzanne S. Bettman

Email: sue.bettman@lsccom.com

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger, dated as of
October 30, 2018 (the “Merger Agreement”), by and among Quad/Graphics, Inc., a
Wisconsin corporation (“Quad”), QLC Merger Sub, Inc., a Delaware corporation and
a direct, wholly-owned subsidiary of Quad, and LSC Communications, Inc., a
Delaware corporation (“LSC”). Each of Quad and LSC is a “Party” and,
collectively, the “Parties.” This letter agreement constitutes the mutual
written consent of Quad and LSC, by action of their respective board of
directors, to terminate the Merger Agreement effective as of the date hereof.
Any capitalized terms used herein but not defined shall have the respective
meanings ascribed to such terms in the Merger Agreement.

Quad and LSC hereby agree that the termination of the Merger Agreement pursuant
to this letter agreement shall have the same effect as a termination pursuant to
Section 8.1(f) of the Merger Agreement at the time of which termination the
conditions set forth in Sections 7.1(b) or 7.1(d) of the Merger Agreement shall
not have been satisfied.

Therefore, in accordance with Section 8.4(a) of the Merger Agreement, Quad shall
pay to LSC, on the business day following the date of this letter agreement, a
fee in an amount equal to $45,000,000 (the “Termination Fee”) by wire transfer
of immediately available federal funds, free of costs and charges, to an account
designated in writing by the Company concurrently with termination of the Merger
Agreement.

Section 9.5 of the Merger Agreement shall apply to this letter agreement and any
action or proceeding in respect of any claim arising out of, related to or
arising under this letter agreement.

Except for the indemnity obligations of Parent pursuant to the second sentence
of Section 6.12(c) and Quad’s obligation to pay the Termination Fee pursuant to
this letter agreement, effective from and after the termination of the Merger
Agreement as provided for above, each of Quad and LSC, for themselves and on
behalf of their respective Affiliates, successors and assigns (each, a
“Releasor”) acknowledge and agree that, except as otherwise provided in this
letter agreement, each such Releasor hereby fully, finally, irrevocably and
unconditionally (a) waives, releases and discharges the other Party and its
Affiliates, successors and assigns, and each of their respective current and
former directors,



--------------------------------------------------------------------------------

managers, officers, employees, agents, representatives, direct or indirect
equityholders, heirs, executors, and administrators (collectively, the
“Releasees”), from any and all claims, counterclaims, demands, proceedings,
actions, causes of action, orders, obligations, damages, debts, costs, expenses
and other liabilities whatsoever and howsoever arising, whether known or
unknown, suspected or unsuspected, contingent or actual, both at law and in
equity, which such Releasor now has, has ever had or may hereafter claim to have
or against any Releasee or its assets, liabilities or operations pursuant to, in
connection with or arising out of the Merger Agreement, including, without
limitation, the representations, warranties and covenants in the Merger
Agreement and the transactions provided for in the Merger Agreement
(collectively, “Released Claims”); and (b) agrees not to assert or institute any
proceeding with respect to any Released Claim. Each of the Releasees shall be an
intended third-party beneficiary of the release contained in this paragraph and
shall be entitled to enforce the release provisions of this letter agreement to
the same extent that such person could enforce such provisions if such person
were a party hereto.

This letter agreement shall be binding upon, and inure to the benefit of, the
Parties hereto and their respective successors, legal representatives and
permitted assigns. This letter agreement may be executed in any number of
counterparts, each such counterpart (including any facsimile or electronic
document transmission of such counterpart) being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours, QUAD/GRAPHICS, INC. a Wisconsin corporation By:  

/s/ Joel Quadracci

  Name: Joel Quadracci   Title: Chairman, President & CEO

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: LSC COMMUNICATIONS,
INC. a Delaware corporation By:  

/s/ Thomas J. Quinlan

  Name: Thomas J. Quinlan, III   Title: Chairman, Chief Executive Officer and
President

cc:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:     Audra D. Cohen

Email:          cohena@sullcrom.com

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention:    Patrick G. Quick

          Russell E. Ryba

Email:         pgquick@foley.com

          rryba@foley.com

[Signature Page to Letter Agreement]